DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10, and 12 are cancelled. A complete action on the merits of pending claims 11 and 13-27 appears herein.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 20, regarding Chu, (US 2010/0121319) Haley, (US 2010/0082022) and Edwards (US 6,002,968) failing to teach the claim limitation(s) of a “return power is measured throughout application of energy to the uterine tissue” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/10/2022, regarding the amended claim limitation “wherein a power level is adjustable after an initial application of energy to the uterine tissue” of claim 11, have been fully considered but they are not persuasive. 
Applicant argues that Chu, Haley, and Edwards fail to teach “wherein a power level is adjustable after an initial application of energy to the uterine tissue.”
Examiner respectfully disagrees. Edwards teaches a power level being adjustable after an initial application of energy to a target tissue, as further discussed in the rejection to claim 11 below. (Col. 11, Lines 10-21: by reducing, modifying, or interrupting the delivery of energy once the power and impedance values reach the limit, the power level would be adjustable after an initial application of energy to the uterine tissue at least in that the trigger for said reduction, modification, or interruption is dependent on previous energy application.)
Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the rejection(s) of claim 20 under U.S.C. 103, regarding the limitation “adjusting a power level based on one or more inputs obtained after an initial application of energy to tissue” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chu, (US 2010/0121319) in view of Haley, (US 2010/0082022) in view of Edwards (US 6,002,968) in view of Brannan (US 2012/0016360 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (hereinafter “Chu”) (US 2010/0121319 A1), in view of Haley et al. (hereinafter “Haley”) (US 2010/0082022 A1), in view of Edwards et al. (hereinafter “Edwards”) (US 6,002,968), and further in view of Brannan (hereinafter “Brannan360”) (US 2012/0016360 A1).
Regarding claim 11, Chu teaches a method of treating a uterine cavity of a patient (Par. [0014], [0088], [0089]) with a target energy dose from an energy delivery source, ([0090] refers to the connection to a microwave energy generator) the method comprising: 
positioning an energy delivery device (Fig. 1A, Char. 104: antenna) within the uterine cavity; (Fig. 4, step 112A; Pages 11-12, Par. [0097]: Ablation device (100) is inserted trans-cervically into the uterine cavity)
providing energy to the energy delivery device from the energy delivery source, such that the energy delivery device applies an applied energy to a uterine tissue; (Figure 4, step 116A; Pages 11-12, Par. [0097]: The tissue within the uterine cavity, where the device is positioned, is ablated; the energy applied for ablation is interpreted as the applied energy)
Chu further teaches real-time feedback using sensing modalities ([0136]-[0137])
Chu is silent regarding monitoring or calculating a loss during energy delivery; 
determining a delivered energy dose using the applied energy, a returned power, and the loss during energy delivery, wherein the returned power is measured throughout application of energy to the uterine tissue, wherein the returned power is measured relative to time; and 
comparing the delivered energy dose to the target energy dose and altering application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose, wherein a power level is adjustable after an initial application of energy to the uterine tissue.
Haley, in a similar field of endeavor, teaches a microwave antenna system (abstract) configured to monitor or calculate a loss during energy delivery; and determine a delivered energy dose using the applied energy, a returned power, and the loss during energy delivery, (Page 2, Par. [0022]; the measured return power would also represent the loss during energy delivery)
wherein the returned power is measured relative to time; (Page 5, Par. [0066]-[0067]: MRT 100 periodically measures and records one of forward and reflective power; This is necessarily done relative to time as the measurements are taken in real time over the course of the procedure.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Chu, as applied to claim 11 above, to incorporate the monitoring and determining of Haley. This provides the benefit of a more accurate energy calculation, as suggested in Haley (Page 2, Par. [0023]).
The combination of Chu/Haley, as applied to claim 1 above, is silent regarding the returned power being measured throughout application of energy to uterine tissue; and comparing the delivered energy dose to the target energy dose and altering application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose, wherein a power level is adjustable after an initial application of energy to the uterine tissue
Edwards, in a similar field of endeavor, teaches a microwave system. (Fig. 1-5) The system includes a controller (Fig. 14, Char. 404) connected to a calculation device (Fig. 14, Char. 400) configured to calculate a power and impedance; (Col. 10, Lines 1-7) wherein the calculated power is compared to a predetermined power limit (interpreted as target energy dose) and the delivery of the microwave energy can be reduced, modified, or interrupted when this predetermined dose is reached. (Col. 11, Lines 10-21: by reducing, modifying, or interrupting the delivery of energy once the power and impedance values reach the limit, the power level would be adjustable after an initial application of energy to the uterine tissue.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Chu/Haley, as applied to claim 11 above, to incorporate the comparing of the delivered energy dose to the target energy dose; and altering the application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose of Edwards. This provides the benefit of sufficiently delivering energy to treat a substantial portion of the uterus (Col. 2, Lines 43-45) 	The combination of Chu/Haley/Edwards, as applied to claim 11 above, is silent regarding the returned power being measured throughout application of energy to uterine tissue.
Brannan360, in a similar field of endeavor, teaches an electrosurgical generator (Fig. 1, Char. 14: generator) configured to measure energy delivery parameters, including a forward and reflected power, throughout application of energy to a target tissue; (Page 3, Par. [0027]: Generator (14) measures energy delivery properties, including a reflected power, to determine ablation completeness; When the reflected detected reaches a particular or predetermined level indicative of ablation completeness or reaches a particular or predetermined rate of change over time indicative of ablation completeness, the generator 14 terminates or adjusts energy output and alerts the user of the ablation completeness via an audible and/or visual indicator)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Chu/Haley/Edwards, as applied to claim 11 above, to incorporate the continuous measurement of reflected power for determination of ablation completeness of Brannan360. Doing so would allow a user to be notified once the target tissue has been completely ablated, minimizing the risk of over treating the target tissue, and unnecessarily damaging the tissue in the surrounding area.
Regarding claim 13, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 11 above, teaches the loss during energy delivery comprises one or more losses selected from one or more conditions selected from the group consisting of: radiation, dielectric heating, conduction, convection, reflection, and steam or vapor generation. (Haley: Page 2, Par. [0022] – it is implicit that this feature be present in the Chu/Haley/Edwards/Brannan combination based on the rejection to claim 11 above.)
Regarding claim 14, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 11 above, teaches the loss during energy delivery comprises returned power determined by a portion of the applied energy reflected by the uterine tissue and received by the energy delivery device. (Haley: Page 2, Par. [0022] – it is implicit that this feature be present in the Chu/Haley/Edwards/Brannan combination based on the rejection to claim 11 above.)
Regarding claim 15, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 11 above, teaches selecting and/or calculating the target energy dose prior to providing the energy based on one or more patient data. (Chu: [0097]: The microwave generator dose is automatically adjusted based on specific anatomical data (interpreted as patient data))
Regarding claim 16, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 15 above, teaches the one or more patient data comprises data selected from the group consisting of, an anatomic feature, an anatomic measurement, a previous medical procedure, a medical condition, and a pain tolerance. (Chu: Page 2, Par. [0019]: A patient’s anatomical data includes anatomical dimensions)
Regarding claim 20, teaches a method of treating a tissue of a patient with a maximum target energy dose from an energy delivery source, the method comprising: 
positioning an energy delivery device (Fig. 1A-C, Char. 104: antenna) adjacent to the tissue; (Fig. 4, Step 112A; and Pages 11-12, Par. [0097]: referring to inserting and positioning the ablation device 100 (including antenna 104) in the uterine cavity (i.e. the target tissue)
providing energy to the energy delivery device from the energy delivery source, such that the energy delivery device applies an applied energy to the tissue; (Figure 4, Step 116A; Pages 11-12, Par. [0097]; referring to ablating the tissue within the uterine cavity where the device is positioned where the energy applied for ablation is interpreted as the applied energy.)
Chu further teaches monitoring the applied energy and adjusting the applied energy (Page 17, Par. [0136]-[0137] refer to real time feedback using a sensing modality)
Chu is silent regarding 
adjusting a power level based on one or more inputs obtained after an initial application of energy to the tissue; 
monitoring a returned power by determining a portion of the applied energy reflected by the tissue and received by the energy delivery device; 
determining a delivered energy dose using the applied energy and returned power, wherein the returned power is measured throughout application of energy to the uterine tissue, wherein the returned power is measured relative to time; and 
comparing the delivered energy dose to the maximum target energy dose and stopping application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose.
Haley, in a similar endeavor, teaches a similar microwave antenna system (Abstract) configured to calculate a delivered energy by tracking forward power set by the user (i.e. applied energy) and the reflected power returning to the generator (Page 2, Par. [0022]; and Page 5, Par. [0066]-[0067]; note this is necessarily done relative to time as the measurements are taken in real time over the course of the procedure, see specifically in [0066] “…periodically measures and/or records one of forward and reflected power”). Based on these monitored parameters, the energy delivered to the tissue can be estimated (Page 2, Par. [0022]) and displayed for the user (Page 6, Par. [0082])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Chu to incorporate the monitoring and determining of Haley. Doing so would allow the benefit of a more accurate energy calculation, as suggested in Haley. (Page 2, Par. [0023])
The combination of Chu/Haley, as applied to claim 20 above, is silent regarding adjusting a power level based on one or more inputs obtained after an initial application of energy to the tissue; wherein the returned power is measured throughout application of energy to the uterine tissue; and comparing the delivered energy dose to the maximum target energy dose and stopping application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose.
Edwards, in a similar field of endeavor, teaches a microwave system. (Fig. 1-5) The system includes a controller (Fig. 14, Char. 404) connected to a calculation device (Fig. 14, Char. 400) configured to calculate a power and impedance; (Col. 10, Lines 1-7) wherein the calculated power is compared to a predetermined power limit (interpreted as target energy dose) and the delivery of the microwave energy can be reduced, modified, or interrupted when this predetermined dose is reached. (Col. 11, Lines 10-21: by reducing, modifying, or interrupting the delivery of energy once the power and impedance values reach the limit, the power level would be adjustable after an initial application of energy to the uterine tissue.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Chu/Haley, as applied to claim 11 above, to incorporate the comparing of the delivered energy dose to the target energy dose; and altering the application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose of Edwards. This provides the benefit of sufficiently delivering energy to treat a substantial portion of the uterus (Col. 2, Lines 43-45) 	The combination of Chu/Haley/Edwards, as applied to claim 20 above, is silent regarding adjusting a power level based on one or more inputs obtained after an initial application of energy to the tissue.
Brannan360, in a similar field of endeavor, teaches an electrosurgical generator (Fig. 1, Char. 14: generator) configured to measure energy delivery parameters, including a forward and reflected power, throughout application of energy to a target tissue, and uses said measurements to terminate or adjust the energy output accordingly. (Page 3, Par. [0027]: Generator (14) measures energy delivery properties, including a reflected power, to determine ablation completeness; When the reflected detected reaches a particular or predetermined level indicative of ablation completeness or reaches a particular or predetermined rate of change over time indicative of ablation completeness, the generator 14 terminates or adjusts energy output and alerts the user of the ablation completeness via an audible and/or visual indicator)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Chu/Haley/Edwards, as applied to claim 20 above, to incorporate the continuous measurement of reflected power for determination of ablation completeness of Brannan360. Doing so would allow a user to be notified once the target tissue has been completely ablated, minimizing the risk of over treating the target tissue, and unnecessarily damaging the tissue in the surrounding area.
Regarding claim 21, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 20 above, teaches determining the delivered energy dose comprises using the applied energy, returned power, and a loss from the energy delivery device coupled to the energy delivery source. (Haley: Page 2, Par. [0022]; the measured return power would also represent the loss during energy delivery)
Regarding claim 22, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 20 above, teaches selecting and/or calculating the maximum target energy dose prior to providing the energy based on one or more patient data. (Chu: [0097]: The microwave generator dose is automatically adjusted based on specific anatomical data (interpreted as patient data))
Regarding claim 23, the combination of Chu/Haley/Edwards/Brannan360, as applied to claim 22 above, teaches the one or more patient data comprises data selected from the group consisting of an anatomic feature, an anatomic measurement, a previous medical procedure, a medical condition, and a pain tolerance. (Chu: Page 2, Par. [0019]: A patient’s anatomical data includes anatomical dimensions)
Claims 17, 18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2010/0121319 A1), in view of Haley (US 2010/0082022 A1), in view of Edwards (US 6,002,968), in view of Brannan360 (US 2012/0016360 A1), as applied to claim 11 above, and further in view of Kimrey (US 2013/0240513).
Regarding claims 17 and 24, the combinations of Chu/Haley/Edwards/Brannan360, as applied to claims 11 and 20 above respectively, is silent regarding determining a minimum target energy dose, that is less than a maximum target energy dose; and comparing the delivered energy dose to the minimum target energy dose and stopping energy delivery when the delivered energy dose is greater than the minimum target energy dose and when a returned power is greater than a desired returned power.
Kimrey, in a similar field of endeavor, teaches a method for controlling a microwave heating system for medical instruments. (abstract) the system determines a minimum target energy dose (Fig. 17, Char. 1610; Page 16, Par. [0147]: discusses determining a minimum power) and compares the determined values to the target value (Fig. 17, Char. 1630; Page 16, Par. [0147]) Based on this comparison, the system stops energy delivery. (Fig. 16, Char. 1530; Par. [0139]-[0140] “turning off one or more generators”) The system further will stop the delivering of energy when the return power is greater than the desired return power ([0146]-[0147] refers to shutting down the generator when the return power exceeds the maximum, i.e. the desired return power). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Chu/Haley/Edwards/Brannan360, as applied to claims 11 and 20 above respectively, to incorporate the step of determining, comparing, and stopping of Kimrey. This configuration provides the benefit of ensuring product safety and compliance, as suggested in Kimrey. (Page 15, Par. [0140])
Regarding claims 18 and 25, the combinations of Chu/Haley/Edwards/Brannan360/Kimrey, as applied to claims 17 and 24 above respectively, teach selecting and/or calculating the minimum target energy dose based on one or more patient data. (Chu: Pages 11-12, Par. [0097] refers to automatically adjusting the microwave generator dose based on specific anatomical data, interpreted as patient data)
Regarding claim 26, the combination of Chu/Haley/Edwards/Brannan360/Kimrey, as applied to claim 25 above, teaches the one or more patient data comprises data selected from the group consisting of an anatomic feature, an anatomic measurement, a previous medical procedure, a medical condition, and a pain tolerance. (Pages 11-12, Par. [0097]: Uterine cavity measurements)
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2010/0121319 A1), in view of Haley (US 2010/0082022 A1), in view of Edwards (US 6,002,968), in view of Brannan360 (US 2012/0016360 A1), as applied to claims 11 and 20 above respectively, and further in view of Brannan et al. (hereinafter “Brannan025”) (US 2010/0082025 A1).
Regarding claims 19 and 27, the combination of Chu/Haley/Edwards/Brannan360, as applied to claims 11 and 20 above respectively, teaches monitoring or calculating the loss during energy delivery comprises measuring a magnitude of a returned power; measuring a mismatch between a tissue impedance and an impedance of the energy delivery device, and measuring a return loss. (Haley: Page 2, Par. [0022] – it is implicit that this feature be present in the Chu/Haley/Edwards/Brannan360 combinations based on the respective rejections to claims 11 and 20 above.)
The combination of Chu/Haley/Edwards/Brannan360, as applied to claims 11 and 20 above respectively, is silent regarding the monitoring or calculating of the loss during energy delivery comprises measuring a phase of the returned power to an applied power, measuring a characteristic of a standing wave on a transmission line, measuring a reflection coefficient, and measuring the S-parameter S.sub.11.
Brannan025 discloses a microwave energy delivery and measurement system. (Abstract) The system calculates return power during energy delivery (Page 2, Par. [0018]) and varies the output signal based on the measured returned power. (Page 2, Par. [0019]) The system is capable of measuring the phase of the reflected (returned) power (Page 7, Par. [0101]) as well as measuring a standing wave characteristic when delivering energy (Page 3, Par. [0031]) in order to dissipate the standing waves. In order to improve the output signal, the system of Brannan will also actively measure the reflection coefficient, return (i.e. reflected) loss, the ratio of the return power to the applied power, (Page 8, Par. [0102]) and/or the S.sub.11 parameter to better understand the system and control further energy delivery. (Page 9, Par. [0122])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Chu/Haley/Edwards/Brannan360, as applied to claims 11 and 20 above respectively, to incorporate the measurements and control of Brannan025 because this allows for various aspects of the generator to be controlled (Brannan025: Page 5, Par. [0069]), both in an active and passive manner (Page 9, Par. [0122]), thereby providing a more accurate energy delivery signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794